Title: Abigail Adams to William Smith, 29 May 1798
From: Adams, Abigail
To: Smith, William


          
            Dear sir
            Philadelphia May 29th 1798
          
          yours of May 18 received on saturday. the President says, he will be obliged to you to chuse him a good pipe of wine, and inform dr Tufts who will take measures to get it to Quincy; you may either forward the Bill of it here, or the person of whom you purchase may wait our comeing, which I hope will be in about a month from this time, I fear not sooner— we know not what a day may bring forth—
          you will see, that the Bill for the more effectual protection of commerce, past on saturday, & yesterday received the Presidents signature a packet Boat was sent off with it, to Captain Dale, who went down on saturday to Newcastle. the st Albans it is reported captured the French Privateer which has infested our coast for several weeks She is come in to Nyork, and I believe most of the vessels have arrived Safe which came out with her— a dreadfull fate befell the Sloop of War, the Broak, Captain Drew, on fryday last. after she had got within the Cape, and was just about to cast Anchor, a suddon flow of wind, laid her down upon her beam ends. She immediatly filld, and went down with Captain Drew—his leiuetenant and 38 officers seamen and marines—the rest 23 in Number escaped in the long Boat. the Capt and officers were at dinner in the Cabbin.— this unfortunate event is most Sincerely lamented here. The President is in much anxiety to find a suitable Character for Secretary of Marine. I cannot parden mr Cabbot He should have acccepted, if only for a short Period. no body but himself that I can

learn, doubted his abilities. a mr Stodard of Maryland, has since been appointed. he too refuses—a very strong proof of dangerous Patronage, when Some of the first offices go a begging—but the half starved sallery which is given to Men whose labour, is not only of the utmost importance to the publick, but unwearied and incessent will not induce men who have families to provide for, to resign them to poverty and indigence. a southern Man will not most certainly but I must lay the charge where it justly belongs with respect to the failure of an increase of sallery for the officers of Government, and that is with the Northern Members— they now see that they have done wrong—but this perhaps is not the time to do right, as least it would be so urged—
          we have had some fine rains. I hope our state has shared in the same blessing. the Grain & Grass were Sufferng exceedingly from drought here.
          I hope my Friends have not sufferd any great anxiety from the reports which have been circulated with some foundation. I do not apprehend danger at present the publick mind is all alive and awake here— we shall become the most federal state in the union— You may tell me, that none North of the Deleware had so much occasion to change— this I believe was true.
          My kind Love to mrs Smith & Children, and to all other Friends— From Your ever affectionate / Friend
          
            A Adams
          
        